Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on August 31st, 2021, which claim 1-11 have been presented for examination.

Status of Claims
2.	Claims 1-11 are pending in the application, of which claims 1 and 11 are in independent form and these claims (1-11) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is September 1st, 2020.    
Examiner Notes 
4.	(A). 	Drawings submitted on 08/31/20 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (US Patent Application Publication No. 2019/0196949 A1 -herein after Venkataraman) in view of Takawale et al. (US Patent Application Publication No. 2019/0213115 A1 herein after Takawale).

Per claim 1: 
Venkataraman discloses:
A computer implemented method for generating test cases and test data for validation testing of a software application during development and post development (At least see ¶[0006] -a computer-implemented method executed by one or more processors … generating a test scenario map of test scenarios for the application from the process flow map and the semantic graph; and ¶[0040] -a user 112 may analyze requirements for an application or system and then design, develop, and test software) , the computer implemented method comprises the steps of: 
generating and training an image processing machine learning model for processing user interface specifications from one or more product specification documents (At least see ¶[0008] -processing the intended interaction and the corresponding object through an Artificial Intelligence (AI) model, the AI model trained using training data comprising a plurality of processes and respective process steps supported by the components of the display page; determining a script template based on the processing and a selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool; and assigning the generated automated testing script to the test case); 
generating and training a text processing machine learning model for processing feature specifications from the one or more product specification documents (At least see ¶[0032] -an AI program to receive conversational or text input by breaking the respective syntax down to determine the input's meaning and/or determine an appropriate action); 
processing the one or more product specification documents by the image processing machine learning model and the text processing machine learning model to obtain processed data (At least see ¶[0030] -correlate the intent of use with an object(s) on a selected page or screen of the web application. Once the intent and objects are correlated, the system selects a template(s) corresponding to a designated automation tool to generate the automated testing script for the determined test scenarios); 
generating and training a test cases machine learning model for generating test cases from the processed data (At least see ¶[0008] -AI model trained using training data comprising a plurality of processes and respective process steps supported by the components of the display page; determining a script template based on the processing and a selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool; and assigning the generated automated testing script to the test case).
Venkataraman sufficiently discloses the method as set forth above, but Venkataraman does not explicitly disclose: generating and training a test data machine learning model for generating test data; and generating automated test procedures from the test cases and the test data, wherein the automated test procedures are configured for validation testing of the software application.  
However, Takawale discloses: 
generating and training a test data machine learning model for generating test data (At least see ¶[0002] - a first artificial intelligence model to generate test cases and test data based on the application information); and 
generating automated test procedures from the test cases and the test data, wherein the automated test procedures are configured for validation testing of the software application (At least see ¶[0025] - test generation model may utilize the static code analysis of the cloud application to generate the test cases based on different code conditions and validations associated with the cloud application).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takawale into Venkataraman because Takawale would provide a testing platform that may utilize a first AI model to generate test cases and test data based on application information associated with the cloud application, and may utilize a second AI model to generate optimized test cases and test data based on the test cases and the test data, and the testing platform may utilize a third AI model to generate test classes based on the optimized test cases and test data, and may execute the test classes to generate results, and utilize a fourth AI model to generate recommendations for the cloud application, based on the results, and may automatically cause the recommendations to be implemented (please see ¶[0012]).

Per claim 9: 
Venkataraman discloses:
image processing machine learning model comprises image processing algorithms configured to segment an image into blocks, and machine learning classifiers to classify the blocks into user interface elements, text labels, and validation markers (At least see ¶[0059] - each step in a given scenario may map to a step definition. The automation code block is implemented for each step definition and executed when the scenario is run by the testing framework; also see ¶[0030] - Pages may be generated on a server or virtual server and transmitted via a network. The control center 110 allows the user(s) 112 to provide testing scenarios (e.g., test cases) and control commands to the various modules, which are described in detail below, included in the testing platform module 120 and to the data and artifact repository 130).  

Per claim 10: 
Venkataraman discloses:
image processing machine learning model is trained to identify the user interface elements and their attributes, the attributes comprising positions of the user interface elements on a screen, and relative positions between the user interface elements, the text labels, and the validation markers (At least see ¶[0061] -  correlates the intent with an object(s) on a selected page or screen of the web application. Once the intent and objects are correlated, the system selects a template(s) corresponding to a designated automation tool to generate the automated testing script for the provided scenario. Once the test scenario has been translated to an automated testing script, the test scenarios can be tested frequently and used in a variety of testing processes through the use of the respective automated testing script).  

Per claim 11: 
Venkataraman discloses:
A system for generating automated test procedures for validation testing of a software application during development and post development, the system comprises a processor and a memory (At least see ¶[0005] - a system includes one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving requirements documentation for an application through a user interface (UI) ; and ¶[0040] -a user 112 may analyze requirements for an application or system and then design, develop, and test software), the memory including a set of instruction which when executed by the processor causes the processor to: 
receive one or more product specification documents (At least see ¶[0008] -processing the intended interaction and the corresponding object through an Artificial Intelligence (AI) model, the AI model trained using training data comprising a plurality of processes and respective process steps supported by the components of the display page; determining a script template based on the processing and a selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool; and assigning the generated automated testing script to the test case); 
process the one or more product specification documents, by an image processing machine learning model implemented within the system, to obtain user interface specifications data (At least see ¶[0032] -an AI program to receive conversational or text input by breaking the respective syntax down to determine the input's meaning and/or determine an appropriate action); 
process the one or more product specification documents, by a text processing machine learning model implemented within the system, to obtain feature specifications data (At least see ¶[0030] -correlate the intent of use with an object(s) on a selected page or screen of the web application. Once the intent and objects are correlated, the system selects a template(s) corresponding to a designated automation tool to generate the automated testing script for the determined test scenarios); 
generating test cases, by a test cases machine learning model implemented within the system, from the user interface specifications data and the feature specifications data (At least see ¶[0008] -AI model trained using training data comprising a plurality of processes and respective process steps supported by the components of the display page; determining a script template based on the processing and a selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool; and assigning the generated automated testing script to the test case) .
Venkataraman sufficiently discloses the method as set forth above, but Venkataraman does not explicitly disclose: generating test data, by a test data machine learning model implemented within the system, from the user interface specifications data and the feature specifications data; and generating automated test procedures from the test cases and the test data, wherein the automated test procedures upon execution provide for validation testing of the software application.

However, Takawale discloses: 
generating test data, by a test data machine learning model implemented within the system, from the user interface specifications data and the feature specifications data (At least see ¶[0002] - a first artificial intelligence model to generate test cases and test data based on the application information); and 
generating automated test procedures from the test cases and the test data, wherein the automated test procedures upon execution provide for validation testing of the software application (At least see ¶[0025] - test generation model may utilize the static code analysis of the cloud application to generate the test cases based on different code conditions and validations associated with the cloud application).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takawale into Venkataraman because Takawale would provide a testing platform that may utilize a first AI model to generate test cases and test data based on application information associated with the cloud application, and may utilize a second AI model to generate optimized test cases and test data based on the test cases and the test data, and the testing platform may utilize a third AI model to generate test classes based on the optimized test cases and test data, and may execute the test classes to generate results, and utilize a fourth AI model to generate recommendations for the cloud application, based on the results, and may automatically cause the recommendations to be implemented (please see ¶[0012]).

6.	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. in view of Takawale et al. above, and further in view of Briggs et al. (US Patent Application Publication No. 2020/0401382 A1 herein after Briggs).
Per claim 2: 
Venkataraman modified by Takawale sufficiently discloses the method as set forth above, but Venkataraman modified by Takawale does not explicitly disclose: tracking one or more changes in the one or more product specification documents; updating the test cases and the test data based on the changes; and updating the automated test procedures based on the updated test cases and the updated test data.

However, Briggs discloses: 
tracking one or more changes in the one or more product specification documents (At least see ¶[0097] - new requirements contained in a JIRA in its developed model of the system, and it would likewise be unable to test the new functionality until it was fully incorporated into the application under evaluation 230); 
updating the test cases and the test data based on the changes (At least see ¶[0009] - generation, execution, and evaluation of valid and useful automated test cases and the automated updating of the generation); and 
updating the automated test procedures based on the updated test cases and the updated test data (At least see ¶[0067] - generation, execution, and evaluation of valid and useful automated test cases and the automated updating of the generation). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in maintaining pace with development efforts (please see ¶[0007]).

Per claim 3: 
Briggs also discloses: 
executing the automated test procedures (At least see ¶[0067] - test data 247 may include inputs and outputs of tests, executable and/or manual test steps, expected results of tests, actual results of tests, functional results of tests, performance results of tests); 
upon execution, recording steps of the execution of the automated test procedures and outputs of each step of the execution (At least see ¶[0054] - a validator 222, which may be configured to execute a series of steps on the application under evaluation 230 test-modeled functionality and/or to evaluate hypotheses generated by the system 100 as they relate to the functionality of the application under evaluation 230); and 
preparing a quality assurance compliant report based on the steps of execution and the outputs, wherein the quality assurance compliant report comprises the validation or errors in the validation, where a quality assurance compliant report is linked to parts of the one or more product specification documents related to the automated test procedures (At least see ¶[0114] - each model generated and/or updated may be validated. In validating a model, method 900 may include checking and/or comparing the model against internal and/or external requirements, data, specifications, and documented expectations of the application under evaluation 230, also see ¶[0091] - certain errors should be flagged as a test failure may be coded internally into the system 100. Secondly, an external source document (e.g. obtained via internal and external data sources 201, 202) with error codes is explicitly provide to the system 100 to parse and incorporate).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in maintaining pace with development efforts (please see ¶[0007]).

Per claim 4: 
Briggs also discloses: 
storing each change of the one or more changes with the respective test cases, test data, and test results (At least see ¶[0050] - agglomerated models 208 may be modified, updated, removed, replaced, or otherwise changed by the model change management module 204, and may be created based on information and data obtained from the internal and external data sources 201, 202 by the static discovery model module 200 and/or by information gathered from interactions by the system 100 with the application under evaluation 230 and/or other applications that have been already evaluated or will be evaluated in the future, also see ¶[0071]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in maintaining pace with development efforts (please see ¶[0007]).
  
Per claim 5: 
Briggs also discloses: 
test cases comprise positive test cases and negative test cases, the positive test cases configured to validate normal outcome of a function performed by the software application, the negative test cases configured to determine outcome of the software application under invalid input to the software application (At least see ¶[0089] - extension of the agglomerated models based on user input may not require that the first user 101 state a requirement in an explicitly precise modeling language. Instead, the system 100 enables the first user 101 to present relatively imprecise queries or requirements, which may not be interpretable by people or systems as stand-alone inputs. The system 100 may interpret imprecisely worded sources and requirements in the context of the agglomerated models 208 developed from the application under evaluation 230 and other static discovery sources. These new extensions may be dynamically discovered and validated as with any baseline capabilities of the application under evaluation 230). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in maintaining pace with development efforts (please see ¶[0007]).  

Per claim 6: 
Briggs also discloses: 
test data comprises positive test data for the positive test cases, and negative test data for the negative test cases (At least see ¶[0083] - test results 246, test data 247, or reports 242 may be reviewed by a user on user interface 228 or even by a device or program. The system 100 may choose to rerun this test case every time the code base of the application under evaluation 230 (or user information code) changes to verify that no regression occurred. A user or device's confirmation or rejection of defects may be utilized to direct learning feedback that can be used to vary the confidences associated with agglomerated model components and provide training for the components of the system 100 that generate the updates to the agglomerated models 208). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in maintaining pace with development efforts (please see ¶[0007]).  

Per claim 7: 
Briggs also discloses: 
capturing snapshots of one or more GUI application screens presented upon execution of the software application (At least see ¶[0054] - composer 221 may execute a set of steps on the application under evaluation 230, while capturing screenshots or screen outputs); 
executing the image processing machine learning model to process the snapshots obtaining processed images (At least see ¶[0054] - composer 221 may execute a set of steps on the application under evaluation 230, while capturing screenshots or screen outputs); 
comparing the processed images with the user interface specifications in the one or more product specification documents (At least see ¶[0055] -the comparator 252 may take a path through the application under evaluation 230 and a path through another, second application to compare the features and functionality of the applications. The comparator 252 may analyze the results of the comparison to determine differences in metrics between the applications); and 
identifying one or more user interface objects that needs to be manipulated by the automated test procedures (At least see ¶[0055] - differences in the layout of the applications, differences in the user interfaces of the applications, differences in the usability of the applications, differences in the appearance of the applications … a user, such as via interactions with user interface 228, may identify which new feature improvements for an application have been implemented by the system 100 and which features have not yet been implemented).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in  maintaining pace with development efforts (please see ¶[0007]).

Per claim 8: 
Briggs also discloses: 
user interface specifications comprise images, wireframes, and mockups (At least see ¶[0059] -ser interface 228 of the application may have both visual and auditory elements as output, and may be configured to receive keyboard inputs, mouse inputs, microphone inputs, screen inputs (e.g. touchscreen inputs) any type of inputs, or any combination thereof, from a user and/or device interacting with the user interface 228. In certain embodiments, the user interface 228 may be adapted to receive inputs and/or send outputs via user interface elements). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Briggs into Venkataraman modified by Takawale because Briggs’ testing  and computer application generation technologies and processes may be modified and improved so as to provide enhanced functionality and features; such as enhancements and improvements may effectively decrease the manpower and effort required to generate models, tests, and test results, while simultaneously improving their coverage and accuracy, and optimized model generation, higher quality validation testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use. Furthermore, such enhancements and improvements, particularly considering today's continual development environment, may assist in maintaining pace with development efforts (please see ¶[0007]).  

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                            12/17/2022